IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                            WR-73,771-05


                             KEVIN TERRELL TATUM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1042008-A IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to forty-five years’ imprisonment. The First Court of Appeals affirmed his conviction.

Tatum v. State, No. 01-06-01190-CR (Tex. App—Houston [1st Dist.] Aug. 29, 2008)(not designated

for publication).

        Applicant filed his initial habeas application with the Harris County District Clerk on

September 10, 2009. On September 5, 2013, before this Court received the application, Applicant
                                                                                                 2

filed a “Motion for Leave to Supplement Writ with Annexed Affidavit” with the Harris County

District Clerk. In the supplement, Applicant raised one ground of actual innocence and attached an

affidavit from an eyewitness. Applicant did not file this supplement on the form, which is required

for it to be properly filed and considered. See TEX . R. APP. P. 73.1(a); 73.2.

       This Court received Applicant’s application on October 27, 2014 and denied relief without

a written order on March 19, 2014. Though the supplemental ground was appropriately filed in the

trial court, it was not presented on the 11.07 form. This rendered the -05 habeas application non-

compliant with the Rules of Appellate Procedure.

       Therefore, we now withdraw the denial of Applicant’s -05 application, reconsider the case

on our own motion, and dismiss the -05 application as non-compliant. Applicant is free to file

another writ application that is compliant with the Rules of Appellate Procedure.



Filed: April 15, 2015
Do not publish